DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants arguments filed on 6/8/2022 are fully considered as follows:
	Applicant argues the 35 USC 103 rejection to the independent claims should not be maintained in view of “Nothing in such disclosure suggest a "target value" of the present invention that is set for control of a finger, and performing operations based on different ranges relative to the target value, as in the claimed invention. Kobayashi therefore does not teach or suggest the features of claimed invention that are not taught or suggested by Karito, as described above. That is, neither Kobayashi nor Karito teaches or suggests the combination of "causing the robot body to start a predetermined operation if a detected value based on the signal outputted from the detection unit when [a] workpiece held by the finger is within a first range set with respect to [a] target value of the state of the finger when the finger holds the workpiece" and "causing the robot body to continue to perform the predetermined operation until completion of the predetermined operation if the detected value is within a second range set with respect to the target value of the state of the finger when the finger holds the workpiece" as recited in claim 1 and analogously recited in claims 21 and 22”. However, in view of the amendments a new ground of rejection is below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 9-27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Karito (US 20150120058 A1) in view of Kobayashi (US 20170312921 A1) in further view of Aiso (US 20150105907 A1).
Regarding claim 1, Karito teaches A method of controlling a robot body performed by a controller (Fig. 3 control unit 20, robot 1[0023] FIG. 6 is a flowchart illustrating a flow of processing to be performed by the robot for grasping an object.), the robot body comprising a finger (Fig. 4 finger 112), a driving unit configured to move the finger ([0064] the hand control unit 204 moves the fingers 112 such that the distance between the finger 112 and the finger 112 can be reduced by an arbitrary distance.), and a detection unit configured to output a signal corresponding to a state of the finger, the method comprising: ([0029] The encoder 101 outputs an encoder value to be used for feedback control over the robot 1 by the control unit 20.[0048] The encoder reading unit 202 may acquire information on an encoder angle, for example, from the encoder 101 and outputs it to the arm control unit 203 [0050] The arm control unit 203 outputs a signal for controlling the hands 110 to the hand control unit 204 after moving the end point to a target position.)
causing the finger to hold a workpiece based on a target value of the state of the finger when the finger holds the workpiece; (Fig. 7b fingers 112a-b, workpiece w)
causing the robot body to start a predetermined operation if a detected value based on the signal outputted from the detection unit is within a first range; and ([0050] The arm control unit 203 outputs a signal for controlling the hands 110 to the hand control unit 204 after moving the end point to a target position [0075] until the forces of the upper and lower fingers 112 a and 112 b of the hand 110 to be applied to the work W are balanced, that is, until the arm 11 and hand 110 rest at a position without a positional error t (see FIG. 7A), as illustrated in FIG. 7B, the arm 11 keeps moving and the grasping operation of the hand 110 continues. In other words, the processing in steps S106 to S112 is repeated until the hand 110 grasps the work W)
Karito does not expressly disclose, but Kobayashi discloses when the workpiece held by the finger (Fig. 8)
causing the robot body to continue to perform the predetermined operation until completion of the predetermined operation  ([0105] FIG. 8 is a diagram illustrating an example of a state of the connector PL1 and the connector PL2 in a case where a control point T moves to a standby position in a first insertion operation for the first time) if the detected value is within a second range, wherein the second range is different from the first range. ([0111] As illustrated in FIG. 11, the robot control unit 48 causes the arm A to move the connector PL1 to the first direction A1 until the connector PL1 is completely inserted into the connector PL2 in the second insertion operation)
In this way, the system of Kobayashi includes completing an insertion operation. Like Karito, Kobayashi is concerned with controlling an end effector.
Therefore, from these teachings of Karito and Kobayashi, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Kobayashi to the system of Karito since doing so would enhance the system by shortening the time for a robot to perform predetermined work.
Karito does not expressly disclose, but Aiso discloses set with respect to the target value of the state of the finger when the finger holds the workpiece; set with respect to the target value of the state of the finger when the finger holds the workpiece ([0059] The hand 26 has a plurality of fingers, for example, and is capable of grasping an object W [0060]  In the movable unit 21, e.g., actuators (not shown) are provided for operating the respective parts of the joints 23, the hand 26, etc. The actuator includes a servo motor, an encoder, etc. Encoder values output by the encoder are used for feedback control of the robot 20 by the robot controller 10 and a drive control unit 200 (see FIG. 2) of the robot 20 [0069] The drive control unit 200 drives the actuators based on a control command output from the robot controller 10 and the encoder values of the actuators, the sensor value of the sensor, etc. so that the position of the end point may be a target position commanded by the control command. The current position of the end point may be obtained from the encoder values or the like in the actuators [0138] The drive control unit 200 drives the actuators based on a control command containing the movement command value output from the robot controller 10 and the encoder values of the actuators, the sensor values of the sensors, etc. so that the position of the end point may be the target position represented by the movement command value. The current position of the end point may be obtained from the encoder values or the like in the actuators, for example.)
Therefore, from these teachings of Karito and Aiso, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Aiso to the system of Karito since doing so would enhance the system by  efficiently moving an object to a target position even when the object differs in position in operation by a robot.
Regarding claim 2, Karito does not expressly disclose, but Kobayashi discloses wherein the controller stops the predetermined operation of the robot body if the detected value is out of the second range in the predetermined operation.  ([0109] the robot control unit 48 stops the movement of the control point T toward the first direction A1 and terminates the first insertion operation.)
In this way, the system of Kobayashi includes stopping the movement of the robot. Like Karito, Kobayashi is concerned with controlling an end effector.
Therefore, from these teachings of Karito and Kobayashi, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Kobayashi to the system of Karito since doing so would enhance the system by shortening the time for a robot to perform predetermined work.
Regarding claim 3, Karito teaches wherein the second range includes the first range, and is larger than the first range.  ([0074] The general control unit 200 may determine that the grasping termination condition is satisfied if the finger 112 has a width corresponding to the size of the work W on an image acquired by the camera control unit 206.)
Regarding claim 4, Karito teaches wherein the detection unit is a position detection unit configured to output a signal corresponding to a position of the finger.  ([0061] The arm control unit 203 moves the arm 11 to a position allowing the hand 110 to grasp the work W based on the orbit generated by the orbit generating unit 201 and the information on the encoder 101 acquired by the encoder reading unit 202 (see step S102, FIG. 4). Here, the hand 110 has an initial state where the fingers 112 are open.)
Regarding claim 5, Karito teaches wherein the detection unit is a force detection unit configured to output a signal corresponding to force applied to the finger.  ([0072] When the force sensor control unit 205 acquires the force (including direction information) detected by the force sensor 102, the arm control unit 203 moves the arm 11 in the same direction (direction away from the force) as the direction of the force F2 detected by the force sensor 102 until the force sensor 102 no longer detects a force (or the value acquired by the force sensor control unit 205 is 0) (see the shaded arrow in FIG. 7A). Thus, the positional error t between the work W and the hand 110 decreases)
Regarding claim 7, Karito teaches wherein the driving unit comprises a motor, and ([0074] the grasping force of the hand 110 may be acquired from a torque of a motor for moving the fingers 112 (one motor for moving the fingers 112 a, 112 b).)
wherein the detection unit is a current detection unit configured to output a signal corresponding to current that flows in the motor.  ([0029] The encoder 101 outputs an encoder value to be used for feedback control over the robot 1 by the control unit 20.[0048] The encoder reading unit 202 may acquire information on an encoder angle, for example, from the encoder 101 and outputs it to the arm control unit 203 [0050] The arm control unit 203 outputs a signal for controlling the hands 110 to the hand control unit 204 after moving the end point to a target position.)
Regarding claim 9, Karito does not expressly disclose, but Kobayashi discloses wherein the second range is a range in which the finger is allowed to move while the workpiece is held by the finger in the predetermined operation.  ([0105]  As illustrated in FIG. 8, the standby position in the first insertion operation for the first time is a position separated by a distance L1 from the surface of the tip end portion of the insertion portion PL21 toward the negative direction of the Y axis in the robot coordinate system RC, in a case where the posture of the connector PL1 is the standby posture [0106] As illustrated in FIG. 9, the robot control unit 48 causes the arm A to start moving the connector PL1 along the first direction A1 where the connector PL1 and the connector PL2 approach each other)
In this way, the system of Kobayashi includes moving the arm in the direction of PL2. Like Karito, Kobayashi is concerned with controlling an end effector.
Therefore, from these teachings of Karito and Kobayashi, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Kobayashi to the system of Karito since doing so would enhance the system by shortening the time for a robot to perform predetermined work.
Regarding claim 10, Karito does not expressly disclose, but Kobayashi discloses wherein the controller is connected with a display device, and (Fig. 5 element 35 display unit)
-3-wherein the controller causes the display device to display an occurrence of an error ([0122] the robot control device 30 may be configured to display an error on the display unit 35) when the controller stops the predetermined operation of the robot body.  ([0109] the robot control unit 48 stops the movement of the control point T toward the first direction A1 and terminates the first insertion operation.)
In this way, the system of Kobayashi includes displaying an error on the display unit. Like Karito, Kobayashi is concerned with controlling an end effector.
Therefore, from these teachings of Karito and Kobayashi, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Kobayashi to the system of Karito since doing so would enhance the system by shortening the time for a robot to perform predetermined work.
Regarding claim 11, Karito teaches wherein the controller determines that the finger has finished holding the workpiece if the detected value has been within the first range for a predetermined time.  ([0076] If the grasping termination condition is satisfied (YES in step S112) or if the state illustrated in FIG. 7B is acquired, the general control unit 200 finishes the force control having started in step S104 simultaneously with the determination of the satisfaction of the grasping termination condition or after a lapse of a predetermined time (such as 0.5 seconds) from the determination of the satisfaction of the grasping termination condition (step S114), and the processing illustrated in FIG. 6 ends. The predetermined time is not limited to 0.5 seconds but may be any period of time enough for stopping the movement caused by vibrations of the arm 11 and hand 110 or the force applied to the driving actuator of the arm 11 and hand 110 is released due to inertia, for example)
Regarding claim 12, Karito teaches wherein the controller causes the finger to hold the workpiece again if the detected value deviates from the first range during a predetermined time after the detected value becomes within the first range.  ([0075] If the grasping termination condition is not satisfied (NO in step S112), the general control unit 200 returns the processing to the step (step S106) for performing a grasping operation. The processing in steps S106 to S112 is repeated in short cycles (such as 1 second or shorter). Thus, until the forces of the upper and lower fingers 112 a and 112 b of the hand 110 to be applied to the work W are balanced, that is, until the arm 11 and hand 110 rest at a position without a positional error t (see FIG. 7A), as illustrated in FIG. 7B, the arm 11 keeps moving and the grasping operation of the hand 110 continues. In other words, the processing in steps S106 to S112 is repeated until the hand 110 grasps the work W (or until the grasping termination condition is satisfied).)
Regarding claim 13, Karito does not expressly disclose, but Kobayashi discloses wherein the predetermined operation includes an insert operation of inserting the workpiece into another workpiece.  ([0111] As illustrated in FIG. 11, the robot control unit 48 causes the arm A to move the connector PL1 to the first direction A1 until the connector PL1 is completely inserted into the connector PL2 in the second insertion operation)
In this way, the system of Kobayashi includes completing an insertion operation. Like Karito, Kobayashi is concerned with controlling an end effector.
Therefore, from these teachings of Karito and Kobayashi, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Kobayashi to the system of Karito since doing so would enhance the system by shortening the time for a robot to perform predetermined work.
Regarding claim 14, Karito does not expressly disclose, but Kobayashi discloses wherein the second range is wider than the first range in a direction opposite to a direction in which the workpiece is inserted into the other workpiece.  ([0105]  As illustrated in FIG. 8, the standby position in the first insertion operation for the first time is a position separated by a distance L1 from the surface of the tip end portion of the insertion portion PL21 toward the negative direction of the Y axis in the robot coordinate system RC, in a case where the posture of the connector PL1 is the standby posture [0106] As illustrated in FIG. 9, the robot control unit 48 causes the arm A to start moving the connector PL1 along the first direction A1 where the connector PL1 and the connector PL2 approach each other)
In this way, the system of Kobayashi includes completing an insertion operation. Like Karito, Kobayashi is concerned with controlling an end effector.
Therefore, from these teachings of Karito and Kobayashi, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Kobayashi to the system of Karito since doing so would enhance the system by shortening the time for a robot to perform predetermined work.
Regarding claim 15, Karito does not expressly disclose, but Kobayashi discloses wherein in the insert operation, the controller causes the robot body to continue to insert the workpiece into the other workpiece until completion of the insert operation if the detected value is within the second range.  ([0108] In the example illustrated in FIG. 10, the position of the control point T is separated from the surface by the distance L2 along the Y axis toward the first direction A1 side. [0111] As illustrated in FIG. 11, the robot control unit 48 causes the arm A to move the connector PL1 to the first direction A1 until the connector PL1 is completely inserted into the connector PL2 in the second insertion operation.)
In this way, the system of Kobayashi includes completing an insertion operation. Like Karito, Kobayashi is concerned with controlling an end effector.
Therefore, from these teachings of Karito and Kobayashi, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Kobayashi to the system of Karito since doing so would enhance the system by shortening the time for a robot to perform predetermined work.
Regarding claim 16, Karito does not expressly disclose, but Kobayashi discloses wherein the controller determines whether the holding of the workpiece is completed based on the detected value and the first range, and wherein the controller determines whether to continue the insertion of the workpiece based on the detected value and the second range.  ([0108] In the example illustrated in FIG. 10, the position of the control point T is separated from the surface by the distance L2 along the Y axis toward the first direction A1 side. [0111] As illustrated in FIG. 11, the robot control unit 48 causes the arm A to move the connector PL1 to the first direction A1 until the connector PL1 is completely inserted into the connector PL2 in the second insertion operation.)
In this way, the system of Kobayashi includes completing an insertion operation. Like Karito, Kobayashi is concerned with controlling an end effector.
Therefore, from these teachings of Karito and Kobayashi, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Kobayashi to the system of Karito since doing so would enhance the system by shortening the time for a robot to perform predetermined work.
Regarding claim 17, Karito does not expressly disclose, but Kobayashi discloses wherein the controller controls the finger based on the detected value and the first range before a part of the workpiece is inserted into the other workpiece, and ([0105]  As illustrated in FIG. 8, the standby position in the first insertion operation for the first time is a position separated by a distance L1 from the surface of the tip end portion of the insertion portion PL21 toward the negative direction of the Y axis in the robot coordinate system RC, in a case where the posture of the connector PL1 is the standby posture [0106] As illustrated in FIG. 9, the robot control unit 48 causes the arm A to start moving the connector PL1 along the first direction A1 where the connector PL1 and the connector PL2 approach each other)
wherein the controller controls the finger based on the detected value and the second range after the part of the workpiece is inserted into the other workpiece.  ([0108] In the example illustrated in FIG. 10, the position of the control point T is separated from the surface by the distance L2 along the Y axis toward the first direction A1 side. [0111] As illustrated in FIG. 11, the robot control unit 48 causes the arm A to move the connector PL1 to the first direction A1 until the connector PL1 is completely inserted into the connector PL2 in the second insertion operation.)
In this way, the system of Kobayashi includes completing an insertion operation. Like Karito, Kobayashi is concerned with controlling an end effector.
Therefore, from these teachings of Karito and Kobayashi, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Kobayashi to the system of Karito since doing so would enhance the system by shortening the time for a robot to perform predetermined work.
Regarding claim 18, Karito does not expressly disclose, but Kobayashi discloses wherein the predetermined operation is an operation of moving the workpiece in a state where the finger holds the workpiece.  ([0054] The robot 20 in this example holds a first object from a gravity direction and a direction opposite to the gravity direction, and performs the operation of inserting the first object into an insertion portion provided in a second object as a predetermined work.)
In this way, the system of Kobayashi includes having the robot hold the object and perform inserting the object. Like Karito, Kobayashi is concerned with controlling an end effector.
Therefore, from these teachings of Karito and Kobayashi, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Kobayashi to the system of Karito since doing so would enhance the system by shortening the time for a robot to perform predetermined work.
Regarding claim 19, Karito does not expressly disclose, but Kobayashi discloses wherein a direction in which the workpiece is moved is parallel to a direction in which the finger is moved by the driving unit.  ([0106] As illustrated in FIG. 9, the robot control unit 48 causes the arm A to start moving the connector PL1 along the first direction A1 where the connector PL1 and the connector PL2 approach each other. [0129] the modification example of method of gripping the connector PL1 by the end effector E of the robot 20 will be described with reference to FIGS. 15 to 17.)
In this way, the system of Kobayashi includes moving the robot parallel to the workpiece. Like Karito, Kobayashi is concerned with controlling an end effector.
Therefore, from these teachings of Karito and Kobayashi, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Kobayashi to the system of Karito since doing so would enhance the system by shortening the time for a robot to perform predetermined work.
Regarding claim 20, Karito teaches wherein the controller sets the first range as a range used for evaluating the detected value when starting to cause the finger to hold the workpiece, and -5-wherein after causing the finger to hold the workpiece, and ([0050] The arm control unit 203 outputs a signal for controlling the hands 110 to the hand control unit 204 after moving the end point to a target position [0075] until the forces of the upper and lower fingers 112 a and 112 b of the hand 110 to be applied to the work W are balanced, that is, until the arm 11 and hand 110 rest at a position without a positional error t (see FIG. 7A), as illustrated in FIG. 7B, the arm 11 keeps moving and the grasping operation of the hand 110 continues. In other words, the processing in steps S106 to S112 is repeated until the hand 110 grasps the work W)
Karito does not expressly disclose, but Kobayashi discloses when starting to cause the robot body to perform the predetermined operation, the controller switches the range used for evaluating the detected value from the first range to the second range.  ([0105] FIG. 8 is a diagram illustrating an example of a state of the connector PL1 and the connector PL2 in a case where a control point T moves to a standby position in a first insertion operation for the first time [0111] As illustrated in FIG. 11, the robot control unit 48 causes the arm A to move the connector PL1 to the first direction A1 until the connector PL1 is completely inserted into the connector PL2 in the second insertion operation)
In this way, the system of Kobayashi includes completing an insertion operation. Like Karito, Kobayashi is concerned with controlling an end effector.
Therefore, from these teachings of Karito and Kobayashi, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Kobayashi to the system of Karito since doing so would enhance the system by shortening the time for a robot to perform predetermined work.
Regarding claim 21, Karito teaches A method of manufacturing a product by using a robot body, the robot body being controlled by a controller and comprising a finger (Fig. 3 control unit 20, robot 1, Fig. 4 finger 112 [0023] FIG. 6 is a flowchart illustrating a flow of processing to be performed by the robot for grasping an object.), a driving unit configured to move the finger ([0064] the hand control unit 204 moves the fingers 112 such that the distance between the finger 112 and the finger 112 can be reduced by an arbitrary distance.), and a detection unit configured to output a signal corresponding to a state of the finger, the method comprising: ([0029] The encoder 101 outputs an encoder value to be used for feedback control over the robot 1 by the control unit 20.[0048] The encoder reading unit 202 may acquire information on an encoder angle, for example, from the encoder 101 and outputs it to the arm control unit 203 [0050] The arm control unit 203 outputs a signal for controlling the hands 110 to the hand control unit 204 after moving the end point to a target position.)
causing the finger to hold a workpiece based on a target value of a state of the finger when the finger holds the workpiece; (Fig. 7b fingers 112a-b, workpiece w)
causing the robot body to start an assembly operation for the workpiece if a detected value based on the signal outputted from the detection unit is within a first range; and  ([0050] The arm control unit 203 outputs a signal for controlling the hands 110 to the hand control unit 204 after moving the end point to a target position [0075] until the forces of the upper and lower fingers 112 a and 112 b of the hand 110 to be applied to the work W are balanced, that is, until the arm 11 and hand 110 rest at a position without a positional error t (see FIG. 7A), as illustrated in FIG. 7B, the arm 11 keeps moving and the grasping operation of the hand 110 continues. In other words, the processing in steps S106 to S112 is repeated until the hand 110 grasps the work W)
Karito does not expressly disclose, but Kobayashi discloses  when the workpiece is held by the finger (Fig. 8)
causing the robot body to continue to perform the assembly operation until completion of the assembly operation([0105] FIG. 8 is a diagram illustrating an example of a state of the connector PL1 and the connector PL2 in a case where a control point T moves to a standby position in a first insertion operation for the first time) if the detected value is within a second range, wherein the second range is different from the first range.  ([0111] As illustrated in FIG. 11, the robot control unit 48 causes the arm A to move the connector PL1 to the first direction A1 until the connector PL1 is completely inserted into the connector PL2 in the second insertion operation)
In this way, the system of Kobayashi includes completing an insertion operation. Like Karito, Kobayashi is concerned with controlling an end effector.
Therefore, from these teachings of Karito and Kobayashi, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Kobayashi to the system of Karito since doing so would enhance the system by shortening the time for a robot to perform predetermined work.
Karito does not expressly disclose, but Aiso discloses set with respect to the target value of the state of the finger when the finger holds the workpiece; set with respect to the target value of the state of the finger when the finger holds the workpiece ([0059] The hand 26 has a plurality of fingers, for example, and is capable of grasping an object W [0060]  In the movable unit 21, e.g., actuators (not shown) are provided for operating the respective parts of the joints 23, the hand 26, etc. The actuator includes a servo motor, an encoder, etc. Encoder values output by the encoder are used for feedback control of the robot 20 by the robot controller 10 and a drive control unit 200 (see FIG. 2) of the robot 20 [0069] The drive control unit 200 drives the actuators based on a control command output from the robot controller 10 and the encoder values of the actuators, the sensor value of the sensor, etc. so that the position of the end point may be a target position commanded by the control command. The current position of the end point may be obtained from the encoder values or the like in the actuators [0138] The drive control unit 200 drives the actuators based on a control command containing the movement command value output from the robot controller 10 and the encoder values of the actuators, the sensor values of the sensors, etc. so that the position of the end point may be the target position represented by the movement command value. The current position of the end point may be obtained from the encoder values or the like in the actuators, for example.)
Therefore, from these teachings of Karito and Aiso, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Aiso to the system of Karito since doing so would enhance the system by  efficiently moving an object to a target position even when the object differs in position in operation by a robot.
Regarding claim 22, Karito teaches A robot apparatus comprising: ([0023] FIG. 6 is a flowchart illustrating a flow of processing to be performed by the robot for grasping an object)
a robot body comprising: (Fig. 3 robot 1)
a finger; (Fig. 4 finger 112)
a driving unit configured to move the finger; and ([0064] the hand control unit 204 moves the fingers 112 such that the distance between the finger 112 and the finger 112 can be reduced by an arbitrary distance.)
a detection unit configured to output a signal corresponding to a state of the finger; and ([0029] The encoder 101 outputs an encoder value to be used for feedback control over the robot 1 by the control unit 20.[0048] The encoder reading unit 202 may acquire information on an encoder angle, for example, from the encoder 101 and outputs it to the arm control unit 203 [0050] The arm control unit 203 outputs a signal for controlling the hands 110 to the hand control unit 204 after moving the end point to a target position.)
-6-a controller configured to control the robot body, wherein the controller is configured to: (Fig. 3 control unit 20)
cause the finger to hold a workpiece based on a target value of a state of the finger when the finger holds the workpiece, (Fig. 7b fingers 112a-b, workpiece w)
cause the robot body to start a predetermined operation if a detected value based on the signal outputted from the detection unit is within a first range, and ([0050] The arm control unit 203 outputs a signal for controlling the hands 110 to the hand control unit 204 after moving the end point to a target position [0075] until the forces of the upper and lower fingers 112 a and 112 b of the hand 110 to be applied to the work W are balanced, that is, until the arm 11 and hand 110 rest at a position without a positional error t (see FIG. 7A), as illustrated in FIG. 7B, the arm 11 keeps moving and the grasping operation of the hand 110 continues. In other words, the processing in steps S106 to S112 is repeated until the hand 110 grasps the work W)
Karito does not expressly disclose, but Kobayashi discloses when the workpiece is held by the finger (Fig. 8)
 cause the robot body to continue to perform the predetermined operation until completion of the predetermined operation ([0105] FIG. 8 is a diagram illustrating an example of a state of the connector PL1 and the connector PL2 in a case where a control point T moves to a standby position in a first insertion operation for the first time) if the detected value is within a second range, wherein the second range is different from the first range.  ([0111] As illustrated in FIG. 11, the robot control unit 48 causes the arm A to move the connector PL1 to the first direction A1 until the connector PL1 is completely inserted into the connector PL2 in the second insertion operation)
In this way, the system of Kobayashi includes completing an insertion operation. Like Karito, Kobayashi is concerned with controlling an end effector.
Therefore, from these teachings of Karito and Kobayashi, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Kobayashi to the system of Karito since doing so would enhance the system by shortening the time for a robot to perform predetermined work.
Karito does not expressly disclose, but Aiso discloses set with respect to the target value of the state of the finger when the finger holds the workpiece; set with respect to the target value of the state of the finger when the finger holds the workpiece ([0059] The hand 26 has a plurality of fingers, for example, and is capable of grasping an object W [0060]  In the movable unit 21, e.g., actuators (not shown) are provided for operating the respective parts of the joints 23, the hand 26, etc. The actuator includes a servo motor, an encoder, etc. Encoder values output by the encoder are used for feedback control of the robot 20 by the robot controller 10 and a drive control unit 200 (see FIG. 2) of the robot 20 [0069] The drive control unit 200 drives the actuators based on a control command output from the robot controller 10 and the encoder values of the actuators, the sensor value of the sensor, etc. so that the position of the end point may be a target position commanded by the control command. The current position of the end point may be obtained from the encoder values or the like in the actuators [0138] The drive control unit 200 drives the actuators based on a control command containing the movement command value output from the robot controller 10 and the encoder values of the actuators, the sensor values of the sensors, etc. so that the position of the end point may be the target position represented by the movement command value. The current position of the end point may be obtained from the encoder values or the like in the actuators, for example.)
Therefore, from these teachings of Karito and Aiso, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Aiso to the system of Karito since doing so would enhance the system by  efficiently moving an object to a target position even when the object differs in position in operation by a robot.
Regarding claim 23, Karito teaches A computer-readable non-transitory recording medium storing a program that causes a computer to perform the method according to claim 1.  ([0057] These functional units may be implemented by the CPU 21 by reading a predetermined program stored in the memory 22 and executing, for example)
Regarding claim 24, Karito teaches wherein the first range and second range are set to include the target value of the state of the finger when the finger holds the workpiece.  ([0050] The arm control unit 203 outputs a signal for controlling the hands 110 to the hand control unit 204 after moving the end point to a target position [0075] until the forces of the upper and lower fingers 112 a and 112 b of the hand 110 to be applied to the work W are balanced, that is, until the arm 11 and hand 110 rest at a position without a positional error t (see FIG. 7A), as illustrated in FIG. 7B, the arm 11 keeps moving and the grasping operation of the hand 110 continues. In other words, the processing in steps S106 to S112 is repeated until the hand 110 grasps the work W)
Regarding claim 25, Karito teaches wherein the first range is set to have a first width with respect to the target value of the state of the finger when the finger holds the workpiece, and the second range is set to have a second width different from the first width with respect to the target value of the state of the finger when the finger holds the workpiece.  ([0074] The general control unit 200 may determine that the grasping termination condition is satisfied if the finger 112 has a width corresponding to the size of the work W on an image acquired by the camera control unit 206.)
Regarding claim 26, Karito does not expressly disclose, but Kobayashi discloses wherein the first width and second width are respectively set in both of a positive direction and negative direction from the target value of the state of the finger when the finger holds the workpiece.  ([0070] at the control point T, in a state where the connector PL1 is inserted in the insertion portion PL21, the control point coordinate system CC is set so that the positive direction of the Z axis in the control point coordinate system CC coincides with the positive direction of the Y axis in the robot coordinate system RC, and the positive direction of the X axis in the control point coordinate system CC coincides with the positive direction of the X axis in the robot coordinate system RC)
In this way, the system of Kobayashi includes completing an insertion operation. Like Karito, Kobayashi is concerned with controlling an end effector.
Therefore, from these teachings of Karito and Kobayashi, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Kobayashi to the system of Karito since doing so would enhance the system by shortening the time for a robot to perform predetermined work.
Regarding claim 27, Karito does not expressly disclose, but Kobayashi discloses wherein the controller automatically sets the second range.  ([0111] As illustrated in FIG. 11, the robot control unit 48 causes the arm A to move the connector PL1 to the first direction A1 until the connector PL1 is completely inserted into the connector PL2 in the second insertion operation)
In this way, the system of Kobayashi includes completing an insertion operation. Like Karito, Kobayashi is concerned with controlling an end effector.
Therefore, from these teachings of Karito and Kobayashi, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Kobayashi to the system of Karito since doing so would enhance the system by shortening the time for a robot to perform predetermined work.
Regarding claim 29, Karito does not expressly disclose, but Kobayashi discloses wherein the controller does not monitor the detected value detected by the detection unit in the predetermined operation based on a predetermined condition.  ([0105] FIG. 8 is a diagram illustrating an example of a state of the connector PL1 and the connector PL2 in a case where a control point T moves to a standby position in a first insertion operation for the first time [0111] As illustrated in FIG. 11, the robot control unit 48 causes the arm A to move the connector PL1 to the first direction A1 until the connector PL1 is completely inserted into the connector PL2 in the second insertion operation)
In this way, the system of Kobayashi includes completing an insertion operation. Like Karito, Kobayashi is concerned with controlling an end effector.
Therefore, from these teachings of Karito and Kobayashi, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Kobayashi to the system of Karito since doing so would enhance the system by shortening the time for a robot to perform predetermined work.
Regarding claim 30, Karito teaches wherein the target value is a target value of the state of the finger when the finger holds the workpiece of a position of the finger ([0050] The arm control unit 203 outputs a signal for controlling the hands 110 to the hand control unit 204 after moving the end point to a target position [0075] until the forces of the upper and lower fingers 112 a and 112 b of the hand 110 to be applied to the work W are balanced, that is, until the arm 11 and hand 110 rest at a position without a positional error t (see FIG. 7A), as illustrated in FIG. 7B, the arm 11 keeps moving and the grasping operation of the hand 110 continues. In other words, the processing in steps S106 to S112 is repeated until the hand 110 grasps the work W), or a target value of a force of the finger, or a target value of the current of the driving unit.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Karito (US 20150120058 A1) in view of Kobayashi (US 20170312921 A1) in further view of Aiso (US 20150105907 A1) in further view of Suzuki (JP 2014046449 A).
Regarding claim 28, Karito does not expressly disclose, but Suzuki discloses wherein the first range and the second range are set by the user.  ([0044] Further, the control board 501 receives the input of the operation range of the fingers 3021, 3022 including the operation position where the finger is assumed to come into contact with the work W, which is output from the external controller 600 by the operation of the operator, and stores the operation range in the memory)
In this way, the system of Suzuki includes using an operators input for the range of the fingers. Like Karito, Suzuki is concerned with controlling an end effector.
Therefore, from these teachings of Karito and Suzuki, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Suzuki to the system of Karito since doing so would enhance the system by making a holding force of a finger accurately become a target holding force.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        

/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664